Case: 10-10432 Document: 00511373917 Page: 1 Date Filed: 02/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 7, 2011

                                       No. 10-10432                         Lyle W. Cayce
                                                                                 Clerk

DAVID LEWIS BUILDERS, INCORPORATED,

                                                   Plaintiff - Appellant
v.

MID-CONTINENT CASUALTY COMPANY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:09-cv-00218-A


Before JONES, Chief Judge, and DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Circuit Local Rule 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.